In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00067-CR



          WILLIAM JASON PUGH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the 402nd Judicial District Court
                  Wood County, Texas
             Trial Court No. 22,042-2013




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       On September 12, 2013, in Wood County, Texas, William Jason Pugh was charged, by

separate indictments, with two counts of aggravated sexual assault of S.C., a child. During the

trial, evidence that Pugh committed separate extraneous offenses was admitted under Article 38.37

of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 38.37 (West

Supp. 2014). After a jury trial, Pugh was found guilty of both counts and sentenced to two terms

of life imprisonment to run concurrently.

       Pugh has filed a single brief in which he raises issues common to both of his appeals. Here,

Pugh appeals from his conviction in trial court cause number 22,042-2013 for aggravated sexual

assault of a child by penetration of the sexual organ of a child younger than fourteen years of age

by his sexual organ and argues (1) that the State’s notice of intent to introduce extraneous offenses

during the guilt/innocence phase pursuant to Article 38.37 of the Texas Code of Criminal

Procedure was deficient; (2) that the trial court erred by finding the State’s extraneous-offense

evidence was “enough to find, beyond a reasonable doubt, that the extraneous offenses occurred”;

and (3) that the jury instructions failed to instruct the jury how to apply the beyond-a-reasonable-

doubt standard to the extraneous offenses.

       We addressed these issues in detail in our opinion of this date on Pugh’s appeal in cause

number 06-14-00066-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.




                                                 2
      We affirm the trial court’s judgment.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:      February 13, 2015
Date Decided:        April 15, 2015

Do Not Publish




                                                3